Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
As a result of the claim amendments, the claims are no longer interpreted under 35 U.S.C. 112(f). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter (U.S. Patent Application Publication No. 2016/0324006), referred herein as Vetter, in view of Davis et al. (U.S. Patent Application Publication No. 2008/0247636), referred herein as Davis, and further in view of Pershing et al. (U.S. Patent No. 9,911,228), referred herein as Pershing.
Regarding claim 7, Vetter teaches an information processing device configured to be used in a processing system including a processing device configured to perform predetermined processing on a three-dimensional processing target, the information processing device comprising: processing circuitry configured to acquire 3D data of the 
Davis teaches an information processing device configured to perform predetermined processing on a three-dimensional processing target comprising processing circuitry to acquire 3D data of the processing target, and display the processing target on a three-dimensional object display screen in a three-dimensional shape (figs 5 and 7; pp 56, lines 1-5; pp 57, lines 4-10), and acquire designation information of a position on a surface of the processing target, and output positional surface information based on the 3D data including information relating to a coordinate of the position and a property of the surface of the processing target corresponding to the acquired designation information (pp 62, lines 1-6; pp 63, lines 1-3 and the last 5 lines; pp 64, lines 1-13; pp 68, lines 1-14; pp 71), wherein the processing target 
Pershing teaches an information processing device for acquiring 3D data of a processing target, displaying the 3D shape of the processing target on a 3D object display screen, and output positional surface information based on the 3D data relating to a coordinate of the processing target (figs 6 and 8B; col 11, lines 25-40; col 12, lines 12-16; col 13, lines 36-40), wherein the positional surface information comprises an inclination of the surface (col 12, lines 19- and 31-38; col 13, lines 58-64).  It would have been obvious to one of ordinary skill in the art to include inclination information for the 3D processing target surface in Vetter in view of Davis because as known in the art, and taught by Pershing, it can be very difficult to accurately ascertain the shape and slope of object surfaces in 3D dimensions such that the displayed object is true to its 3D shape; so analyzing the shape’s inclination and providing it to the user results in an accurate and geometrically correct shape, without needing prior knowledge of the inclinations (see, for example, Pershing, col 2, lines 15-24 and 37-43).
Regarding claim 8, Vetter in view of Davis, further in view of Pershing teaches the information processing device according to claim 7, wherein the three-dimensional object display screen includes an information display screen configured to display the information relating to the coordinate and the inclination of the selected mounting surface obtained based on the 3D data (Davis, fig 5; pp 57, lines 4-10; pp 68, lines 1-14; Pershing, figs 6 and 8B; col 11, lines 40-43; col 15, lines 56-61; Vetter, pp 30, the last 7 lines; pp 39, lines 7-11 and 30-43).
Regarding claim 9, Vetter in view of Davis, further in view of Pershing teaches the information processing device according to claim 7, wherein the processing circuitry acquires, as the designation information, the mounting position on the selected mounting surface of the processing target designated by an operator on the three-dimensional object display screen (Davis, pp 51, lines 1-6; pp 62, lines 1-6; pp 63, lines 1-3; Pershing, col 12, lines 21-23; col 15, lines 43-49; Vetter, pp 30, the last 7 lines; pp 39, lines 7-11 and 30-43).
Regarding claim 10, Vetter in view of Davis, further in view of Pershing teaches the information processing device according to claim 7, wherein, when the mounting position on the selected mounting surface of the processing target on the three-dimensional object display screen is designated by an operator, the processing circuitry displays a plan view including the mounting position using a plan view screen (Davis, fig 5; pp 62, lines 1-6; pp 65; Pershing, figs 6 and 8B; col 11, lines 40-43; col 12, lines 21-23; col 15, lines 43-49; Vetter, pp 30, the last 7 lines; pp 39, lines 7-11 and 30-43).
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 1; thus they are rejected on similar grounds.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: The prior art teaches the subject matter of claim 7.  In the context of claims 7 and 11 as a whole, however, and in light of the clarifying claim amendments, the prior art does not teach the device of claim 7, wherein the processing device is a mounting device configured to dispose the component at the mounting position of the processing target based on target mounting position information, and wherein the processing circuitry outputs, to a storage section, the information relating to the coordinate of the mounting position and the inclination of the selected mounting surface, corresponding to the designation information, as the mounting position of the component, and stores the information as the target mounting position information.

Response to Arguments
Applicant’s arguments with respect to the 112(f) interpretation have been fully considered and are persuasive.  As a result of the amendments to the claims, the claims are no longer interpreted under 35 U.S.C 112(f).

Applicant’s arguments with respect to the 103 rejections have been fully considered and are persuasive, as the amendments overcome the previous art rejections.  However, the arguments are rendered moot in view of the new grounds of rejection presented above.  As discussed above, however, the prior art does not teach the limitations of amended claim 11, thus this claim comprises allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613